TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00470-CV



                                  Yvonne Meadows, Appellant

                                                 v.

   Texas Education Agency; Commissioner of Education Robert Scott; and Lake Travis
                        Independent School District, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-09-001611, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Yvonne Meadows filed her notice of appeal on August 2, 2010. The

clerk’s record and reporter’s record were due in this Court on August 30, 2010. On October 7, 2010,

the Clerk of this Court sent notice to appellant requesting that appellant make arrangements for the

clerk’s record and submit a status report regarding this appeal, and that her appeal would be

dismissed for want of prosecution if she did not respond to this Court by October 18, 2010. To date,

appellant has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), (c).
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: December 15, 2010




                                                2